Citation Nr: 0911206	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-24 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin disability, 
to include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1968, and from February 1970 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision that denied the 
Veteran's claim for service connection for the disabilities 
at issue.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease was initially 
manifested many years following service, and there is no 
clinical evidence linking it to service.  

2.  A bilateral hearing loss was not present in service, and 
has not been documented following the Veteran's discharge 
from service.

3.  Tinnitus was initially shown many years following 
service, and there is no competent evidence establishing that 
it is related to service.

4.  The Veteran's in-service skin condition was acute and 
transitory and resolved without residual disability.  

5.  A skin disability has not been shown following service.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may such be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  A skin disability, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a March 2005 letter, issued prior to the rating decision 
on appeal, and in a November 2006 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The November 2006 letter also advised the 
appellant of how the VA determines a disability rating and 
assigns an effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, a statement 
from the Veteran's spouse and private and VA medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting medical 
evidence and a lay statement.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes that the preponderance of the evidence is against 
the appellant's claims for service connection for chronic 
obstructive pulmonary disease, bilateral hearing loss, 
tinnitus and a skin disorder, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which a veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that a claimant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In other words, the fact that a veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

The record reflects that the Veteran served in Vietnam, and 
therefore is presumed to have been exposed to herbicides.

The evidence supporting the Veteran's claim includes his 
statements and some medical evidence.  The service treatment 
records disclose that the Veteran complained of a rash on the 
inner sides of his legs, around the groin, in January 1968.  
He stated he had just recently noted it.  Following an 
examination, the impression was tinea corporis versus tinea 
versicolor.  When seen later that month, medication was 
prescribed.  Still later in January, it was reported that 
there was no change in the skin lesion.  The impression was 
possible sebhorreic dermatitis versus tinea versicolor.  

Private medical records disclose that the Veteran was seen 
for follow-up of chronic obstructive pulmonary disease in 
January 2005.  In August 2007, his problem list in VA 
treatment records included tinnitus.  

The evidence against the claim includes the service treatment 
records and the post-service medical evidence of record.  The 
Board notes that the service treatment records are negative 
for complaints or findings pertaining to chronic obstructive 
pulmonary disease, hearing loss or tinnitus.  On the July 
1968 report of medical history, the Veteran denied any skin 
disease or other pertinent complaints.  Similarly, on the 
July 1971 discharge examination, the skin, ears, lungs and 
chest were all evaluated as normal.  

It is significant to point out that the Veteran was afforded 
an examination for the National Guard in December 1984.  He 
denied skin disease, hearing loss, shortness of breath and 
cough.  Clinical evaluations of the skin, ears, and lungs and 
chest were normal.  An audiogram was also normal.  

There is no clinical evidence of record demonstrating that 
the Veteran has any current skin disability or hearing loss.  
While he was treated on several occasions for skin complaints 
in January 1968, the remainder of the service treatment 
records from his first period of service, as well as for his 
entire second period of service, are negative for complaints 
or findings pertaining to a skin disability.  It must also be 
emphasized that a skin disability has not been shown at any 
time following the Veteran's discharge from service.  The 
Board concludes, therefore, that the in-service complaints 
were acute and transitory and transitory, and resolved 
without residual disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of 
evidence of a current skin disability or hearing loss 
disability, service connection for those conditions is not 
warranted.

In addition, there is no objective or competent evidence that 
links tinnitus or chronic obstructive pulmonary disease, both 
first noted many years after service, to service.  With 
respect to tinnitus, there is no competent medical or lay 
evidence indicating that the condition began in service or is 
related to service.  With respect to chronic obstructive 
pulmonary disease, the Board notes that when he was seen in 
February 2005, the Veteran related that he had experienced 
breathing problems for a few years, and it had become worse 
over the previous two months.  This strongly suggests that 
his chronic obstructive pulmonary disease was first 
documented many years after service.  Moreover, although the 
Veteran did not claim it as such, chronic obstructive 
pulmonary disease is not a disability which has been 
determined to be related to Agent Orange exposure, and the 
National Academy of Sciences (NAS) has determined that there 
remains inadequate or insufficient evidence of an association 
between exposure to herbicides and chronic respiratory 
disorders.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

In sum, the Board concludes that the medical evidence of 
record is of greater probative value than the Veteran's 
allegations regarding the existence and/or etiology of his 
disabilities.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for chronic obstructive pulmonary disease, 
bilateral hearing loss, tinnitus and a skin disability.  

The Board notes that a VA examination has not been conducted 
in this case.  However, in this case there is no evidence of 
a lung condition, hearing loss, or tinnitus in service, no 
evidence of a skin condition or hearing loss currently, and 
no competent evidence suggesting that the Veteran's tinnitus 
or chronic obstructive pulmonary disease may be related to 
service; thus, a VA examination is not required.  38 C.F.R. 
§ 3.159(c)(4). 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Service connection for chronic obstructive pulmonary disease 
is denied. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disability is denied.  


REMAND

The Veteran also asserts that service connection is warranted 
for PTSD.  Information submitted with his claim in March 2005 
reveals that he asserted that he was subjected to mortar 
attacks and sniper firing from March to July 1968.  He 
indicated that he was serving with the 6/84 artillery at that 
time.  His personnel records confirm that he served with the 
service battery, 6th Battalion, 84th Artillery from March to 
July 1968.  

In a September 2008 statement, a private psychologist related 
that he had been treating the Veteran for approximately four 
months for PTSD.  He said the Veteran had experienced several 
stressors, including seeing dead American soldiers who had 
been dismembered, as well as seeing dead women and children 
who had been killed by artillery.  The psychologist stated 
that the Veteran had PTSD due to such stressors.  

The Veteran has provided sufficient information to conduct a 
search to verify at least one of his claimed stressors, and 
evidence has recently been submitted showing a diagnosis of 
PTSD.  In light of the foregoing, additional stressor 
development is necessary in this case, given the Veteran's 
specific allegation that he came under mortar and rocket 
attack during service in Vietnam.  Although it might not be 
possible to verify that the Veteran was in a specific 
location on a specific day, it is possible to determine 
whether the Veteran's unit was likely exposed to mortar fire 
during a two or three month period in 1968.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The Veteran should be asked to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service 
including, but not limited to, a two to 
three month time period during which his 
unit reportedly came under mortar fire.  
He should be asked to provide any 
additional information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
Veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.

2.  The RO/AMC should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) or other appropriate 
source and attempt to verify the 
Veteran's alleged stressors, including 
that his unit was subject to mortar 
attacks.  A Unit history for the period 
from March to July 1968 should also be 
requested.  If the search efforts produce 
negative results, documentation to that 
effect should be placed in the claims 
file.

3.  If, and only if, a verified or 
corroborated stressor is established, the 
RO/AMC should schedule the Veteran for a 
VA psychiatric examination to determine 
whether the Veteran suffers from PTSD as 
a result of the verified/corroborated 
stressor.  All appropriate tests should 
be conducted.  The examiner should 
provide a rationale for any opinion set 
forth.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


